EXHIBIT 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated. The Company revised the income statement reporting of card fees on lending products in the first quarter of 2012, increasing Net card fees and reducing Interest on loans. Corresponding amounts in prior periods have been reclassified to conform to the current period presentation. This change does not impact Total revenues net of interest expense in the income statement, or the Net interest yield on cardmember loans, a non-GAAP measure. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended Years Ended December 31, Percentage December 31, Percentage Inc/(Dec) Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 6 % $ $ 6 % Net card fees 6 2 Travel commissions and fees (2
